Citation Nr: 1025778	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  07-10 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen the 
claim of entitlement to service connection for a bilateral foot 
disorder, claimed as bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran; Mr. D.M.


ATTORNEY FOR THE BOARD

S. Pflugner
INTRODUCTION

The Veteran served on active duty from February 1987 to December 
1990.  This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, on behalf of the RO in Detroit, Michigan.

The issue of entitlement to service connection for a bilateral 
foot disorder, claimed as bilateral pes planus, is addressed in 
the remand portion of the decision below and is remanded to the 
RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  In October 1992, the RO denied the Veteran's initial claim of 
entitlement to service connection for bilateral pes planus.  
Although provided notice of this decision, the Veteran did not 
perfect an appeal thereof.

2.  Evidence received since the October 1992 RO decision is new 
and material, as it raises a reasonable possibility of 
substantiating the claim of service connection for a bilateral 
foot disorder.


CONCLUSION OF LAW

New and material evidence has been submitted since the RO's 
October 1992 rating decision, and the Veteran's claim for service 
connection for a bilateral foot disorder, claimed as bilateral 
pes planus, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has 
certain statutory and regulatory duties to notify and assist 
veterans.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, the Board is not 
precluded from adjudicating the claim of whether new and material 
evidence has been submitted to reopen the Veteran's claim of 
entitlement to service connection for a bilateral foot disorder, 
claimed as bilateral pes planus, because the claim is reopened.  
As such, this decision poses no risk of prejudice to the Veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

In March 1992, the Veteran filed a claim entitlement to service 
connection for bilateral pes planus.  In October 1992, the RO 
denied the Veteran's claim because it was determined that a 
bilateral foot disorder pre-existed service and was not 
aggravated therein.  Although she was provided notice of this 
decision, the Veteran did not perfect an appeal thereof, and it 
became final.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.201, 
20.302 (2009).

In September 2006, the Veteran sought to reopen the claim, 
seeking service connection for a bilateral foot disorder, 
claiming that her current bilateral foot disorder did not pre-
exist service and that she incurred her current bilateral foot 
disorder during her active duty service.  See Roebuck v. 
Nicholson, 20 Vet. App. 307 (2006) (holding that although there 
may be multiple theories or means of establishing entitlement to 
a benefit for a disability, if the theories all pertain to the 
same benefit for the same disability (factual basis), they 
constitute the same claim).  In January 2006, the RO continued 
the denial of service connection for a bilateral foot disorder 
because the Veteran did not submit evidence demonstrating that 
her pre-existing bilateral foot disorder was aggravated beyond 
its natural course during her active duty service.  In the April 
2007 statement of the case, the stated that the Veteran's claim 
was not reopened because new and material evidence had not been 
submitted.

In order to reopen a claim which has been previously denied and 
which is final, the Veteran must present new and material 
evidence.  38 U.S.C.A. § 5108.  If the claim is so reopened, it 
will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In this case, the RO ultimately determined that new and material 
evidence was not presented to reopen the Veteran's claim for 
entitlement to service connection for a bilateral foot disorder.  
Such a determination, however, is not binding on the Board, and 
the Board must first decide whether new and material evidence has 
been received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993) (holding that Board reopening is unlawful when 
new and material evidence has not been submitted).  Because the 
October 1992 rating decision is the last final disallowance, the 
Board must review all of the evidence submitted since that action 
to determine whether the Veteran's claim for service connection 
should be reopened and re-adjudicated on a de novo basis.  Evans 
v. Brown, 9 Vet. App. 273, 282-83 (1996).

Comparing the evidence received since the RO's October 1992 
rating decision to the evidence of record before then, the Board 
finds that the Veteran has submitted new and material evidence in 
support of her claim.  Prior to the October 1992 rating decision, 
the evidence of record included the Veteran's service treatment 
records that demonstrated a diagnosis of mild, right hallux 
valgus upon her entry into active duty service; a single instance 
of treatment for left foot pain in June 1987, then characterized 
as "deltoid ligament sprain vs. local tendonitis."   It also 
appears that she was prescribed and fitted with orthotics in June 
1987.  No abnormal findings upon separation from active service 
in December 1990.  Also of record at the time of the October 1992 
rating decision was an April 1992 VA examination report that 
included a diagnosis of bilateral pes planus, but did not address 
etiology thereof or inservice aggravation.  

Evidence submitted after the October 1992 rating decision 
included VA treatment records, dated from July to November 2005, 
demonstrating treatment for several bilateral foot disorders.  
The evidence of record after the October 1992 rating decision 
also included testimony given at an April 2010 Board hearing.  In 
addition to the Veteran's testimony, a witness, Mr. D.M., 
testified that he knew the Veteran prior to and after her active 
duty service.  Mr. D.M. further stated that, prior to her active 
duty service, the Veteran did not complain about, receive 
treatment for, or mention a bilateral foot disorder.  Mr. D.M. 
testified that he would have privy to such information because he 
and the Veteran were involved in a relationship prior to the 
Veteran's active duty service.  

The Board finds that the evidence submitted since the October 
1992 rating decision is new and material because it has not been 
previously submitted and concerns a previously unestablished fact 
necessary to substantiate the underlying claim.  Further, the 
Board finds that the evidence submitted since the October 1992 
rating decision raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a); See Justus v. Principi, 3 Vet. 
App. 510 (1992) (holding that evidence is presumed credible for 
the purpose of determining whether the evidence is new and 
material).  Thus, the claim to service connection for a bilateral 
foot disorder, claimed as bilateral pes planus, is reopened.  


ORDER

New and material evidence having been received, the Veteran's 
claim of entitlement to service connection for a bilateral foot 
disorder, claimed as bilateral pes planus, is reopened.


REMAND

Service connection may be granted for disability due to a disease 
or injury which was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
In order to establish service connection for a claimed disorder, 
the following must be shown: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).

In this regard, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
the time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2009).  To rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 
Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089, 1093 
(Fed. Cir. 2004).  The veteran is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  See Cotant v. Principi, 17 Vet. App. 116, 132 (2003).

When no preexisting condition is noted upon entry into service, 
the veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated by service.  
The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or that 
any "increase in disability [was] due to the natural progress of 
the" preexisting condition.  38 U.S.C.A. § 1153 (West 2002).  If 
this burden is met, then the veteran is not entitled to service-
connected benefits.  However, if the government fails to rebut 
the presumption of soundness under section 1111, the veteran's 
claim is one for service connection.  This means that no 
deduction for the degree of disability existing at the time of 
entrance will be made if a rating is awarded.  Wagner, 370 F.3d 
at 1096.

Clear and unmistakable evidence is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous 
evidentiary standard, requiring that the no-aggravation result be 
"undebatable."  Cotant, 17 Vet. App. at 131. 

The Board finds that a remand for a medical examination and 
opinion is required to comply with VA's duty to assist.  VA's 
duty to assist includes providing a medical examination when is 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2009).  The RO did not 
provide the Veteran with an examination pursuant to her claim to 
reopen the issue of entitlement to service connection for a 
bilateral foot disorder.  Now that the Board has reopened the 
Veteran's claim, such development is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains competent 
evidence of diagnosed disability or symptoms of disability, (2) 
establishes that the veteran suffered an event, injury or disease 
in service, or has a presumptive disease during the pertinent 
presumptive period, and (3) indicates that the claimed disability 
may be associated with an inservice event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83-
86 (2006).  

Here, the evidence consists of an entrance examination that 
indicated that a mild, right hallux valgus pre-existed service; 
service treatment records that demonstrated one-time treatment 
for left foot pain; a post-service VA examination that resulted 
in a diagnosis of bilateral pes planus, but did not include an 
etiological opinion or an opinion as to inservice aggravation; 
and post-service treatment records that demonstrate treatment for 
several bilateral foot disorders.  As such, the Board finds that 
a remand is warranted in order to obtain a medical opinion.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that 
when the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, the 
Board must supplement the record by seeking an advisory opinion 
or ordering a medical examination); Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) (holding that when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

Accordingly, the case is remanded for the following action:

1.   The AMC/RO must contact the Veteran and 
provide her an opportunity to identify all VA 
and non-VA medical providers who have treated 
her for a bilateral foot disorder, including 
pes planus, during the course of this appeal.  
The AMC/RO must then obtain copies of the 
related treatment records that are not 
already in the claims file.  All attempts to 
secure this evidence must be documented in 
the claims file by the AMC/RO.  If, after 
making reasonable efforts to obtain the named 
records the AMC/RO is unable to secure same, 
the AMC/RO must notify the Veteran and (a) 
identify the specific records the AMC/RO is 
unable to obtain; (b) briefly explain the 
efforts that the AMC/RO made to obtain those 
records; (c) describe any further action to 
be taken by the AMC/RO with respect to the 
claim; and (d) that the Veteran is ultimately 
responsible for providing the evidence.  The 
Veteran must then be given an opportunity to 
respond.  

2.  The AMC/RO must make arrangements with 
the appropriate VA medical facility for the 
Veteran to be afforded an examination 
conducted to determine the nature and 
etiology of any bilateral foot disorder 
found.  All pertinent symptomatology and 
findings must be reported in detail.  All 
indicated tests and studies must be 
performed.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with the 
examination.  The examiner must review all 
the evidence of record, including the 
Veteran's service treatment records.  After a 
review of the entire evidence of record, the 
examiner must render an opinion as to whether 
any currently diagnosed bilateral foot 
disorder pre-existed the Veteran's active 
duty service and, if so, whether any such 
disorder was aggravated beyond its natural 
course by the Veteran's active duty service.  
The examiner must also render an opinion as 
to whether any currently diagnosed bilateral 
foot disorder was incurred in or is otherwise 
due to the Veteran's active duty service.  A 
complete rationale for any opinion expressed, 
to include citation to specific documents in 
the claims file and supporting clinical 
findings, must be included in the examination 
report.  If the examiner is unable to render 
any of the requested opinions without 
resorting to speculation, the examiner must 
thoroughly explain why speculation is 
required.  The report prepared must be typed.

3.  The AMC/RO must notify the Veteran that 
it is her responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to the last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.

5.  Once the above actions have been 
completed, the AMC/RO must re-adjudicate the 
Veteran's claim on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a supplemental 
statement of the case must be provided to the 
Veteran and her representative.  After the 
Veteran has had an adequate opportunity to 
respond, the appeal must be returned to the 
Board for appellate review.

No action is required by the Veteran until she receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


